DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Claims 1-16 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14 are drawn to a method, which is within the four statutory categories (i.e. process).  Claim 15 is drawn to a non-transitory computer storage device, which is within the four statutory categories (i.e. manufacture). Claim 16 is drawn to a system, which is within the four statutory categories (i.e. machine).   
Claims 1, 15 and 16 have been amended now to recite “processing the one or more physiological data to provide one or more waveform data formatted for display on the mobile device”. 
The claims have been amended to recite “in response to the second user input, generating, by one or more processors, an animated view of the one or more waveform strips”. This limitation also covers mathematical calculations. 
Dependent claims are also directed to mathematical concepts, such as, claim 6 recites “in response to the user input, animating the waveform strip to scroll to display portions of a waveform that were absent from the waveform strip before scrolling”.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of: “one or more processors”, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Claims 1, 15 and 16 have been amended now to recite “processing the first user input to provide a request for patient data”, which also correspond to a generic computer function of validation and authentication (present specification, par. 40).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform processing the data. Claim also recites “receiving user input; in response to user input, processing the input to provide a request for data, receiving the patient data; and displaying the animated view of the waveform strips on the mobile device”, and these functions are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do 
Therefore, claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
In response to Applicant's argument about the current claims do not recite "mathematical concepts", therefore are not directed to an abstract idea; Examiner respectfully submits that the recited "processing the one or more physiological data to provide one or more waveform data formatted to display on the mobile device" and "in response to the second user input, generating, by one or more processors, an animated view of the one or more waveform strips" correspond to mathematical calculations. According to the MPEP "A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step 
Applicant argues that the current claims recite additional elements that are a specific manner of displaying the animated view of the one or more waveform strips on the mobile device to scroll through the plurality of strip segments by fully displaying portions of the one or more waveform strips that were partially displayed before scrolling, which provides a specific improvement user interface. In response, Examiner submits that the additional elements recited in the claims are directed to generic computer functions. The current specification recites "In some examples, the example process 1100 can be provided in one or more computer-executable programs that can be executed using one or more computing devices (e.g., the mobile device 102 and/or the DMS 160, 160')." in par. 114 and “A command to display a waveform strip screen is received (1102). In some examples, user input is provided to a mobile device, the user input indicating a user command to display a waveform strip screen. Patient data and/or patient information are retrieved (1104). In some examples, in response to the user input, patient data/information associated with a particular patient is retrieved, and information regarding one or more waveforms is determined. In some examples, retrieved patient- specific data and/or waveform information are processed to determine one or more waveforms that are to be displayed. Instructions are provided for displaying the waveform strip screen (1108). The waveform strip screen is displayed on the mobile device. For example, the mobile device processes the instructions to display the waveform strip screen. In some examples, the waveform strip screen provides a realistic depiction of a physical waveform strip that a healthcare provider would review as it was fed from a patient monitoring device." in par. 115. Therefore the generic processor processes the instructions to display the waveform strip screen and a processor performing generic computer 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626